Citation Nr: 0210612	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  95-34 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there is clear and unmistakable error (CUE) in the 
Regional Office (RO) rating decision of September 8, 1948.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2001 by the 
Department of Veterans Affairs (VA) Seattle, Washington RO.  
In the decision, the RO found that a decision of September 8, 
1948, did not contain clear and unmistakable error.  
Additional significant procedural history is reported below.  


FINDING OF FACT

The decision by the RO on September 8, 1948, did not 
adjudicate the veteran's claim for service connection for an 
acquired psychiatric disorder.  


CONCLUSION OF LAW

The decision of September 8, 1948, does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Background Information

The present case involves a veteran who raised a claim for a 
psychiatric disorder in 1948.  The RO failed to specifically 
mention that claim in a decision of September 1948.  He again 
raised the claim in 1957, and it was denied by the RO at that 
time.  The veteran did not file an appeal.  

Many years later in December 1982, he again raised a claim 
for service connection for a psychiatric disorder, and in a 
decision of March 1984 the RO granted service connection for 
post-traumatic stress disorder, rated as 50 percent disabling 
effective from December 30, 1982.  The veteran appealed the 
effective date of the grant of service connection, but it was 
confirmed by the Board in a decision of September 1985.  In 
that decision, the Board mentioned that there was no decision 
in 1948, held that the December 1957 decision was not clearly 
and unmistakably erroneous, and therefore denied the claim 
for an earlier effective date.

The veteran subsequently continued to pursue an earlier 
effective date on the basis of CUE.  That claim was denied by 
the RO in March 1994, and the veteran appealed.  In a 
decision of January 1997, the Board discussed previous 
decisions of 1948, 1957 and 1981, and found that the veteran 
had not raised a proper claim of CUE.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  

In an order dated in August 2000, the CAVC held that (1) the 
claim of CUE in the 1957 decision had previously been denied 
by the Board in 1985 and could not be raised again; (2) the 
Board's decision in 1997 that there was no CUE error in 
decisions of 1948 and 1981 was affirmed; (3) a claim for CUE 
in the Board's 1985 decision had not yet been addressed by 
the Board and had to be remanded; and (4) the veteran had 
raised a new and different theory as to why there was CUE in 
1948 which had not yet been considered.  The Board notes that 
the veteran's original theory as to why there was CUE in the 
1948 decision was that the RO had committed error by failing 
to develop and adjudicate the claim.  

The CAVC specifically found that these are not clear and 
unmistakable errors which would warranted revision of the 
September 1948 decision.  In its August 2000 decision in this 
case, the CAVC held that, assuming that the claim had not 
been addressed in the September 1948 decision, the failure by 
the RO to develop and adjudicate the claim did not show CUE.  


The CAVC cited Norris v. West, 12 Vet. App. 413, 422 (1999) 
(an unadjudicated claim remains pending and may not 
constitute a final adverse RO decision that can be subject to 
a CUE attack). 

The veteran's new theory is that the decision of September 
1948 did in fact deny the claim for a psychiatric disorder, 
and did so in a manner inconsistent with the applicable law 
and regulations.  More details regarding his contentions are 
set forth below.

When the case came back before the Board upon remand by the 
CAVC, the Board issued a decision in March 2001 denying the 
motion alleging CUE in the Board's 1985 decision.  The 
veteran has appealed that decision to the CAVC, but the CAVC 
has not yet issued a decision.  The Board also issued a 
separate remand in March 2001 which remanded the new theory 
regarding CUE in the 1948 decision to the RO for initial 
adjudication.  The RO has since denied that claim in a 
decision of September 2001, and it is now before the Board as 
an appellate issue.  In addition, the RO also denied a claim 
for revision of the December 4, 1957 decision on the basis of 
CUE.  However, the veteran did not address that decision in 
his notice of disagreement, and it is not an issue currently 
before the Board.  

The veteran contends that there is CUE in the September 8, 
1948 RO rating decision.  In his new theory, he asserts that, 
in addition to adjudicating claims for service connection for 
an appendectomy scar and tracheo-bronchitis, the RO also 
denied service connection for a psychiatric disorder.  He 
asserts that this aspect of the decision is evidenced by the 
RO's insertion of the following notation in the lower portion 
of the rating sheet:

"Rated 1945 S, Class 9
NO COMBAT"

The veteran states that the use of the term "Class 9" is a 
reference to a paragraph contained in the chapter regarding 
psychiatric disorders contained in the 1945 version of the VA 
Rating Schedule.  He states this indicates that the RO had 
concluded that the veteran had a psychiatric disorder 
classified as a "Class 9" noncompensable congenital 
condition, rather than a "Class 7" compensable disability 
related to combat.  It is further asserted that the 1957 
decision again erroneously indicated that the veteran had 
"NO COMBAT".

The veteran testified in support of his claim during a 
hearing held in July 2001.  He recounted his experiences in 
service such as being hospitalized for operational fatigue.  
He said that this resulted in his being discharged early.  
The remainder of his testimony was consistent with the 
foregoing contentions regarding the September 1948 decision.   


Factual Background

In reviewing the full history of this matter, the Board notes 
that the veteran had service in the United States Navy from 
July 1942 to January 1946.  There is no question that the 
veteran raised a claim for service connection for a 
psychiatric disorder in his application for benefits dated in 
May 1948.  He specifically stated that he had a nervous 
condition which began in December 1944 while aboard ship.  He 
listed treatment which he had received during service.  He 
reported that after service he had been treated for chills 
and a fever, and had undergone an employment examination.  He 
also reported having been treated by a doctor in the summer 
of 1947 for a nervous condition.  The RO wrote to that doctor 
in June 1948, but no reply is contained in the claims file.  

The veteran's service medical records were obtained in August 
1948.  Records dated from April to June 1944 reflect that he 
underwent an appendectomy for treatment of appendicitis.  A 
service medical record dated in October 1945 shows that he 
had previously been stationed aboard a ship and had seen 
action at Okinawa.  

He returned to Guam in July 1945 and asked for transfer 
ashore because he felt that he could not take duty afloat any 
more.  He was transferred, and then began getting into 
trouble.  He was put on report for not wearing a hat.  He 
began drinking, and took a jeep without authority.  He was 
then put in the brig for 40 days.  He was released, and 
started drinking again.  He was again being returned to the 
brig.  It was noted that he began crying, and claimed that he 
just could not stand it out there.  He was scheduled to be 
discharged in 5 months, and had a total of 33 months 
overseas.  The diagnosis was fatigue, operational.  It was 
stated that this was not misconduct and did not exist prior 
to service.  Another entry dated in October 1945 reflects 
that it was felt that the veteran's alcoholic overindulgence, 
heightened irritability and restlessness, were expressions of 
his fatigue state.  Emotional immaturity was also evident.  
He was then admitted to a service hospital.  

A service medical record dated in December 1945 shows that 
the veteran had no present complaints.  It was stated that he 
was capable of returning to duty, but it seemed unlikely that 
he would be able to perform very valuable service.  It was 
noted that his period of enlistment expired in February 1946, 
and he planned to leave the Navy at that time.  An entry 
dated later in December 1945 shows that he was returned to 
duty and was described as being fit for same.  The report of 
a physical examination conducted in January 1946 shows that 
he was found to be qualified for discharge.  

The post service medical evidence which was obtained prior to 
the September 1948 decision included a VA record of 
hospitalization dated in January 1948 which shows that the 
veteran was diagnosed with tracheo bronchitis.  A VA record 
of hospitalization dated in February 1948 shows that he had a 
fever of unknown origin.  A VA hospital record dated in March 
1948 reflects a diagnosis of bronchitis.  A VA final summary 
dated in March 1948 shows that he was admitted for treatment 
of chills, fever, headaches, and generalized aches.  He also 
developed a cough, nausea, and vomiting.  He also stated that 
he had been nervous since his military service.  


On physical examination, his temperature was 104 degrees.  He 
had rales, rhonchi and wheezes.  He was treated with 
penicillin.  The only diagnosis was bronchitis, acute, 
organism unknown, treated, improved.  

A medical report dated in June 1948 from the examining 
physician at a business reflects that the veteran underwent a 
pre-employment physical in January 1947.  An X-ray of the 
chest was normal.  There were no abnormalities.  It was noted 
that he claimed nervousness.  He had a history of an 
appendectomy in 1943.  A letter dated in June 1948 from Dr. 
HGO (initials) shows that he conducted an examination of the 
veteran in November 1946.  The examination was satisfactory, 
and he was passed for employment.  There was nothing unusual 
about the examination, and the doctor stated that he could 
not conceive a reason for a service-connected disability.  

On the Rating Sheet of September 8, 1948, the RO stated that 
an "Appendectomy was performed in April 1944", and that 
"Tracheo bronchitis was initially evidenced in December 
1947."  The RO concluded that an appendectomy scar was 
incurred during WW II, and was noncompensably disabling.  The 
RO also concluded that disabilities not incurred or 
aggravated in WW II included tracheo bronchitis.  As 
described above, the RO made notations in the lower half of 
the rating sheet of "Rated 1945 S, Class 9" and "NO 
COMBAT".  The RO did not mention a psychiatric disorder.

On September 10, 1948, the RO sent a letter to the veteran.  
In the letter he was informed that a decision had been 
rendered on his claim for disability compensation.  It was 
stated that "Service connection has not been established for 
the following diagnoses conditions: Bronchitis."  It was 
also stated that service connection had been granted for an 
appendectomy scar, but the requirements for the minimum 10 
percent rating were not met.  Again, there was no mention of 
a psychiatric disorder.  



In March 1952, the veteran applied for hospital treatment or 
domiciliary care.  On the form, a physician noted that he had 
a possible wrenched back.  A VA record of hospitalization 
dated in June 1953 reflects treatment for an ulcer of the 
cornea of the right eye.  A VA hospital discharge summary 
dated in November 1955 shows that he was admitted after 
complaining of black out attacks.  During the hospital 
course, it was noted that he had a very bizarre personality.  
He was unduly familiar with the nurses, over-active, and 
information was later obtained that he had been considered 
peculiar for some time with recent personalty change.  An EEG 
was mildly abnormal.  He was placed on medication.  He was 
discharged and told to return should new symptoms develop.  
The final diagnoses were (1) cerebral dysrhythmia due to 
unknown cause, treated, unchanged; and (2) personality 
disorder, immaturity reaction, untreated, unchanged.   

A VA hospital summary dated in August 1957 shows that the 
veteran was treated for pneumonitis of the left lower lobe.  
During the hospital course, it was noted that he was rather 
restless.  On August 29, he was observed to be away from the 
ward and remained absent thereafter.  He was discharged 
"AWOL".  

In August 1957, the veteran submitted another application for 
compensation or pension.  He requested compensation for 
nerves, hay fever/asthma, an appendicitis scar, and a back 
injury.  He stated that he had not been treated by a civilian 
doctor.  

In a rating sheet dated in December 1957, the RO noted that 
the veteran's service medical records reflected that he had 
been treated for operational fatigue from October to December 
1945, but that when discharged from service, no disability 
was shown.  The RO also noted that subsequent to service, the 
veteran had been hospitalized in 1955 and a diagnosis of a 
personality disorder, immaturity reaction, was made.  The RO 
concluded that the personality disorder, immaturity reaction  
was in no way related to the condition diagnosed as 
operational fatigue in service.  

On the second page of the rating action, under the heading 
"Not service incurred or aggravated WW II", the RO listed 
several disorders including "PERSONALITY DIORDER, IMATURITY 
REACTION (constitutional or developmental abnormality)".  
There was a notation at the bottom of the rating sheet stated 
"NO COMBAT".  

A letter from the RO to the veteran dated in December 1957 
shows that he was informed that it had been found that his 
"nervous conditions were not incurred in or aggravated by" 
his naval service.  The letter was addressed to the same 
address which the veteran had listed on his claim form.  A 
copy was also sent to the veteran's representative at that 
time, The American Legion.  The veteran was advised that he 
may appeal within one year.  No correspondence from the 
veteran was received within that period.  


Criteria

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).  There is "clear and unmistakable 
error" when either the correct facts, as they were known at 
the time, were not before the adjudicator or where the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  A failure to fully develop evidence is not 
considered to be clear and unmistakable error.  "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  Nor may the failure to follow 
procedures in the VA Physician's Guide for Disability 
Evaluation Examinations be a basis for finding clear and 
unmistakable error because that guide was not a statute or 
regulation.  See Allin v. Brown, 6 Vet. App. 207, 214 (1994).

The Board notes that there have been changes in the law 
during the pendency of this appeal.  However, the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to CUE 
claims/motions which the veteran relies on to compel reversal 
of the previous RO decision.  See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).


Analysis

Regarding the veteran's new theory of why the September 1948 
decision contains CUE, after reviewing all of the evidence 
which is of record, the Board finds that the decision of 
September 8, 1948, does not contain CUE.  It is clear that 
the decision by the RO on September 1948 did not adjudicate 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  Neither the rating sheet nor the 
notice letter contains any mention of a psychiatric disorder, 
as would be expected if the claim for a psychiatric disorder 
had been adjudicated.  

The Board further notes that the lack of any mention of a 
psychiatric disorder in the notice sent to the veteran in 
September 1948 would have had the effect of preventing any 
decision which had been made from becoming final.  
Allegations of CUE may only be made against a final decision.  
38 C.F.R. § 3.105(a).

The Board notes that the veteran has submitted a copy of a 
page (p.123) from the 1945 Rating Schedule which is from the 
chapter entitled psychiatric conditions.  The chapter 
contains eleven numbered paragraphs.  Paragraph number 7 
pertains to war psychosis and psychoneurosis.  Paragraph nine 
pertains to congenital conditions.  The veteran asserts that 
the notation "Class 9" on the rating sheet indicates that 
the RO had denied service connection for a psychiatric 
disorder on the basis that it had been determined to be a 
congenital disorder rather than a psychiatric disorder caused 
by war.  

The Board finds the veteran's argument to be without merit.  
The Board notes that pages 136 through 140 of the 1945 Rating 
Schedule set forth the procedures to be followed by the RO 
when preparing a rating sheet.  It is specifically stated 
that "All rating officers of the Veterans Administration 
will confine themselves to the following forms of expression 
to show the status of disability or cause of death and its 
service connection..."  Following that statement are example 
paragraphs to be employed based on the type of manner in 
which a claim is resolved.  Subparagraph F on page 137 
reflects the specific language to be used when denying a 
"Condition in the nature of a constitutional or 
developmental abnormality".  The fact that the RO did not 
utilize this language in the rating sheet of September 1948 
demonstrates that that a claim for a psychiatric disorder was 
not denied on that basis.  

The Board is unable to ascertain the reason why the RO 
utilized the term "Class 9" on the rating sheet.  However, 
there is no reason to believe that this pertains to the 
chapter of the 1945 rating code regarding psychiatric 
disorders.  That chapter, while containing eleven numbered 
paragraphs pertaining to considerations applicable to claims 
for disability due to psychiatric disorders, does not contain 
any mention that this is a system of classes.  

The Board further notes that some of the other chapters 
contained in the 1945 Rating Schedule also contain numbered 
paragraphs, and there is no reason to believe the references 
on the rating sheet pertained to the chapter on psychiatric 
disorders as opposed to one of the other chapters.  If the 
reference to "Class 9" did in fact pertain to a paragraph 
contained in the rating schedule, a more logical 
interpretation, in the context of a rating sheet granting 
service connection for an appendectomy scar, would be that it 
was a reference to paragraph 9 of the chapter of the 1945 
Rating Schedule pertaining to disabilities of the 
musculoskeletal system.  That paragraph, which is located on 
page 15 of the schedule, pertains to rating "Scars."  

Historically, VA has used classification systems to refer to 
eligibility for other types of benefits, such as dental 
treatment.  The Board notes that this interpretation of the 
term "Class 9" is supported by a document titled Request 
for Administrative and Adjudicative Action which is dated 
December 1955 and is contained in the claims file.  On the 
reverse side of the form, under the heading "Part B", there 
is an instruction that states "(On dental cases, indicate 
the date of rating and war or peace-time service.  Identify 
conditions, if any, coded 6, 7, or 9, in remarks block, item 
43 below.)"

The Board also notes that, with respect to the use of the 
term "No Combat" on the rating sheet, the 1945 Rating 
Schedule provided at page 140 that "When there is no combat 
disability of 10 percent or more disabling degree the fact 
will be shown by the code phrase at the foot of the rating 
sheet": "No combat disability".  Thus, the use of the term 
"no combat" on the rating sheet was not an assessment of 
whether or not the veteran had been engaged in combat during 
service, but simply reflected that the only disability for 
which service connection had been granted, his appendectomy 
scar, had not been incurred in combat.  The use of the phrase 
in no way indicated that the RO had adjudicated a claim for a 
psychiatric disorder.  




The Board notes that an allegation of CUE in the 1957 
decision was previously rejected by the Board in 1985, and 
the CAVC found in its decision of August 2000 that "because 
the principles of res judicata apply here to the CUE claim 
regarding the 1957 decision, and because a claim for CUE may 
not be repeatedly raised, the CAVC is without jurisdiction to 
review allegations of CUE in the 1957 RO decision.  

In support of this legal principle, the CAVC cited Talbert v. 
Brown, 7 Vet. App. 352, 355-56 (1995)).  Nevertheless, the 
Board notes that any contention that the 1957 rating decision 
contains CUE because it contains the words "no combat" 
would fail for the same reasons explained above.

For the foregoing reasons, the Board finds that there is no 
CUE in the prior rating decision of September 8, 1948.  The 
decision did not deny a claim for service connection for a 
psychiatric disorder and cannot, therefore, be subject to a 
claim that it denied service connection for a psychiatric 
disorder on a clearly erroneous basis.  Accordingly, the 
benefit sought on appeal is denied.


ORDER

Revision of the rating decision of September 8, 1948, on the 
basis of CUE, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

